               Case 4:19-cr-00250-JD Document 35
                                              36 Filed 08/19/21
                                                       08/20/21 Page 1 of 2



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4   1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org
 7

 8   Counsel for Defendant ADAMS
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                             Case No.: CR 19–250 JD

15                    Plaintiff,                             STIPULATION AND ORDER TO
                                                             CONTINUE SENTENCING HEARING
16            v.                                             AND CONVERT TO VIDEO-
                                                             TELECONFERENCE
17     MARQUIS ADAMS,

18                    Defendant.

19

20

21          IT IS HEREBY STIPULATED, by and between the parties to this action, that the IN-PERSON
22   SENTENCING HEARING presently set for August 23, 2021 at 10:30 a.m. before Hon. James
23   Donato be CONTINUED until that same date at 11:30 AM for SENTENCING VIA VIDEO-
24   TELECONFERENCE.
25          The reasons for this request are that: Mr. Adams resides in another state, he has requested that
26   the matter be held via Zoom so that it does not interfere with job training, and he was recently
27   hospitalized and his traveling and attending court may not be in the interest of his or the public’s
28   health. Mr. Adams pleaded guilty to a misdemeanor charge and the parties and Probation Officer are

     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                         1
               Case 4:19-cr-00250-JD Document 35
                                              36 Filed 08/19/21
                                                       08/20/21 Page 2 of 2



 1   jointly requesting a non-custodial sentence. The Probation Officer does not object to this request.
 2

 3           DATED:         August 19, 2021                       ____________/S/__________________
                                                                  JOHN PAUL REICHMUTH
 4                                                                Assistant Federal Public Defender

 5

 6
             DATED:         August 19, 2021                       _____________/S/_________________
 7                                                                SAMANTHA SCHOTT BENNETT
                                                                  Assistant United States Attorney
 8

 9

10
                                                  ORDER
11

12                  Based on the reasons provided in the stipulation of the parties above, it is hereby

13          ORDERED that the IN-PERSON SENTENCING HEARING presently set for August 23, 2021

14   at 10:30 a.m. before Hon. James Donato be CONTINUED until that same date at 11:30 AM for

15   SENTENCING VIA VIDEOTELECONFERENCE.

16

17
                    IT IS SO ORDERED.
18

19
             DATED: August 20, 2021                       ______________________________________
                                                                        ____________
20
                                                                HON. JAMES
                                                                         MES DONATO
                                                                               DONAT
21                                                              United States
                                                                         ates District JJudge

22

23

24

25

26

27

28


     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                         2
